Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	In view of the amendments to the claims and the arguments submitted 05/10/2022, the drawing objections are withdrawn.  As to the gimbal mechanism, the term “gimbal” has been interpreted broadly within the Claim Interpretation section of Non-Final Rejection 03/16/2022 to include what is shown in Figure 1.  As applicant has confirmed “the meaning of the term is clear based on the specification including FIG. 1” [Arguments; page 9, last paragraph], then the drawings are no longer objected as to not showing all the claimed elements.  
	The rejections of claims 1-18 are withdrawn in view of the amendments/arguments submitted 05/10/2022.  With regards to “a class A auto high sheen surface finish,” applicant has provided a definition and a means to determine whether a surface meets the high sheen (in measurements of GU).  Furthermore, the claim, as amended, no longer requires the process to achieve the class A auto high sheen surface finish, but rather just “suitable for priming and painting” to such a surface.  

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2-17 and 19, is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, that of Shimbara (US-5,509,848) and Panyard (US-6,264,534) fail to anticipate or render obvious, in combination with all other claimed limitations “attaching the sanding head to a gimbal having a pressure sensor such that the rotary motor is distal to the gimbal” as now claimed.  
The prior art of Shimbara teaches a motor (24) that is connected through the gimbal mechanism (universal joint 27) using a shaft (24A, 27U, 27L) and therefore the rotary motor is not on the distal side of the gimbal, the distal side being the side of the gimbal where the radial plate is attached (“a radial plate attached to a first end of the drive shaft, the first end being distal to a second end”).  To modify the motor to be on such a side as shown would require modification of the weight distribution on the arm, as well as modifying relative placement of the sensor [Shimbara; col. 1, line 65 – col. 2, line 6], introducing unexpected results and a doubt that such a combination would be successful at performing as desired.  Therefore, such a modification to Shimbara is unobvious.  
This is also the case with Collier (US-3,439,372), wherein the motor (72) is largely on the side of the gimbal (62) opposite the plate (84) to allow for the motor to be connected to the distal side of the gimbal.  
For these reasons, claim 1, and those depending therefrom, is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723